Case 2:19-cr-00244-LMA-JVM Document1 Filed 12/19/19 Page 1 of 4

FILED
JS. DI »
PAS sre eiet puRT

IN DEC 19 Py: 53
MLLIA BLE VIN:

AR Ce
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA F F L ON i
INDICTMENT FOR CARJACKING AND
VIOLATIONS OF THE FEDERAL GUN CONTROL ACT

UNITED STATES OF AMERICA * CRIMINAL NO. ] 9 _ 2 4 4 a’

mene _ SECT. | MAG.

¥

v.

DEVIN WEAVER * VIOLATIONS: 18 U.S.C. § 2119(1)
TOMMIE MANGO 18 U.S.C. § 924(c)(1)
* 18 U.S.C. § 2
18 U.S.C. § 922(j)
* 18 U.S.C. § 924(a)(2)
18 U.S.C. § 924(g)(1)
*
*
* * *
The Grand Jury charges that:
COUNT 1

On or about the 21° day of August, 2019, in the Eastern District of Louisiana, the
defendants, DEVIN WEAVER and TOMMIE MANGO, took a motor vehicle, that is, a 2019,
red in color, Jeep Cherokee Latitude, bearing license plate 985CAM, Vehicle Identification

Number (VIN) 1C4PJLCB5KD109527, a vehicle that had been transported, shipped, and received

___ Process _._—_-___
X_ Dktd

___ CtRmDep__-__—_—-
Doc. NO. ern
Case 2:19-cr-00244-LMA-JVM Document1 Filed 12/19/19 Page 2 of 4

in interstate or foreign commerce by force, violence, and intimidation, from the person or presence
of RH, in violation of Title 18, United States Code, Section 2119.
COUNT 2
On or about the 21* day of August, 2019, in the Eastern District of Louisiana, the
defendants, DEVIN WEAVER and TOMMIE MANGO, did knowingly brandish, carry, and use
a firearm, that is, a pistol, during and in relation to a crime of violence for which he may be
prosecuted in a court of the United States, that is, carjacking, in violation of Title 18, United States
Code, Section 924(c)(1)(A) and Title 18, United States Code, Section 2.
COUNT 3
On or about the 21% day of August, 2019, in the Eastern District of Louisiana, the
defendants, DEVIN WEAVER and TOMMIE MANGO, knowingly possessed a stolen firearm,
that is, a handgun, to wit: a Taurus 9mm pistol, serial number TFR11850, which had been shipped
and transported in interstate commerce, knowing and having reasonable cause to believe the
firearm was stolen, in violation of Title 18, United States Code, Sections 922(j), 924(a)(2) and
Title 18, United States Code, Section 2.
COUNT 4
On or about the 21 day of August, 2019, in the Eastern District of Louisiana, the
defendant, DEVIN WEAVER, knowing that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, to wit: a conviction on October 10, 2017, in Case
Number 524-688, in Orleans Parish Criminal District Court, State of Louisiana, for first degree

robbery, in violation of La. R.S. §14:64.1; did knowingly and intentionally possess a handgun, to
Case 2:19-cr-00244-LMA-JVM Document1 Filed 12/19/19 Page 3 of 4

wit: a Taurus 9mm pistol, serial number TFR11850, said firearm having been shipped and
transported in interstate commerce; in violation of Title 18, United States Code, Sections 922(g)(1)

and 924(a)(2), and Title 18, United States Code, Section 2.

A TRUE BILL:

 

PETER G. STRASSER
UNITED STATES ATTORNEY

IN ETROVICH
Assistant United States Attorney

New Orleans, Louisiana
December 19, 2019
Case 2:19-cr-00244-LMA-JVM Document1 Filed 12/19/19 Page 4 of 4

 

AQUIN}ZY $9}8}S Pou JUEISISSY
HOIAOULIAd VD

wy, vin

 

 

 

(1)(3)p76 § ‘O'S’ 8T
(Z)(®) 76 § “O'S'N BI
‘(D726 § ‘O's'N BI
§‘O's'n BI
*“(DO)p76 § O'S" ST
“(D6TIz § ‘O’S'0 SI *SNOILV'IOIA

 

LOV LOV 'TOXLNOD
NQS Tvaddda AHL tO SNOLLVIOIA
GNV DNIMOVEAVD AOA LNAWLOIGNI

OONVAN GUANINOL Pa? AAAVIM NIAAA

“SA

VOTEAINY AO SALV.LS GALINA AHL

 

UuOISIAIT yeuruiit)
BuULISMO |] f0 Jo1lagsiq Wis}sey
LYNOO LORLLSICG SALVIS CaLINN

 

 

‘ON

ve-GgO WuOs
